PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 



Exhibit 10.45

 

SETTLEMENT, RELEASE, and VCA AMENDMENT AGREEMENT



 

This Settlement, Release, and VCA Amendment Agreement (this “Agreement”) is made
as of this 23rd day of December 2016 by and between EASTERN SHIPBUILDING GROUP,
INC. (“Builder” or “ESG”), a Florida corporation whose mailing address is 2200
Nelson Street, Panama City, Florida 32401 and GREAT LAKES DREDGE & DOCK COMPANY,
LLC (“Owner” or “GLDD”), a Delaware limited liability company with its business
address at 2122 York Road, Oak Brook, Illinois 60523 (each of Builder and Owner
a “Party,” and collectively, the “Parties”).  

 

RECITALS

 

WHEREAS, Builder and Owner entered into that certain Vessel Construction
Agreement dated January 10, 2014 (as may be amended from time to time, the
“VCA”) for the construction of one (1) dual mode articulated tug/barge (“ATB”)
trailing suction hopper dredge consisting of a 14,000 BHP ATB Hopper Dredge Tug,
ESG Hull No. 252 (the “Tug”), and a 15,000 cubic yard ATB Hopper Dredge Barge,
ESG Hull No. 253 (the “Barge”) (the Tug and the Barge comprising the “ATB
Unit”);

 

WHEREAS, up to the execution of this Agreement, the delivery date of the Tug was
[*], and the delivery date of the Barge was [*], pursuant to Change Order No.
812, dated February 6, 2015;

 

WHEREAS, numerous disputes between the Parties arose under the VCA concerning
delays and performance of the VCA, the reasons for which were disputed between
the Parties;

 

WHEREAS, Builder asserted a claim for additional costs and delays incurred by
Builder against Owner on or about November 7, 2016 (the “Builder’s Claim”);

 

WHEREAS, Owner disputed such claim of Builder and asserted its own claim against
Builder on or about November 23, 2016 (the “Owner’s Claim”);

 

WHEREAS, Builder filed a lawsuit against Owner on or about December 6, 2016
making various allegations (the “Builder’s Complaint”), the allegations of which
Owner vehemently disputes;

 

WHEREAS, The Owner sent Builder a Notice of Breach on or about December 8, 2016
(the “Breach Notice”) the allegations of which Builder vehemently disputes (the
Builder’s Claim, the Builder’s Complaint, the Owner’s Claim, and the Breach
Notice collectively, the “Disputes”);

 

WHEREAS, the parties met and negotiated a settlement of all issues, claims, and
differences between them existing as of the date hereof pertaining to the VCA
and the Disputes, and desire to enter into this Agreement to document their
settlement.

 



1

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

AGREEMENT

 

NOW THEREFORE, in consideration of the promises, representations, and
understandings hereinafter set forth in this Agreement and in exchange for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1.Terms.  Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the VCA.

 

2.Builder’s Release.  Builder, on behalf of itself and on behalf of and any and
all of its affiliates, parent entities, subsidiaries, insurers, representatives,
principals, successors, past or present or future officers, directors,
shareholders, employees, agents, attorneys, legal representatives, predecessors
in interest, and assigns (collectively, the “Builder Parties”), does each hereby
fully and forever release, remise and forever discharge Owner and any and all of
its affiliates, parent entities, subsidiaries, insurers, representatives,
principals, successors, past or present or future officers, directors,
shareholders, employees, agents, attorneys, legal representatives, predecessors
in interest, and assigns (collectively, the “Owner Parties”) of and from any and
all actions, claims, causes of action, suits, debts, liabilities, dues,
accounts, demands, obligations, costs, expenses, losses, damages, and
indemnities of every kind or nature whatsoever, whether known or unknown,
suspected or unsuspected, contingent or fixed, direct or indirect, which Builder
or any of the Builder Parties has as of the date hereof, whether based on
contract, tort, statutory, or other legal or equitable theory of recovery in
connection with or arising out of the VCA and the Disputes.

 

3.Dismissal of the Builder’s Complaint.  Not later than 12 hours following the
execution of this Agreement, Builder shall file a Notice of Dismissal of the
Builder’s Complaint with the U.S. District Court for the Northern District of
Florida.  Such dismissal shall be without prejudice until such time as all of
the payments set forth in Section 7 are made.  In the event that Builder
subsequently files a complaint or initiates arbitration related in any way to
the matters released in Section 2 above (other than an action to enforce this
Agreement), this Agreement shall be null and void and any funds paid under the
terms of this Agreement shall be refunded to Owner.  Builder shall cause its
attorneys to reasonably cooperate with Owner to seek the sealing or redaction of
the Builder’s Complaint, the VCA, and other documents filed with the U.S.
District Court for the Northern District of Florida in connection with the
Builder’s Complaint.  Such cooperation shall at a minimum consist of Builder’s
attorneys not opposing motions filed by Owner requesting sealing or
redaction.  The timely dismissal of the Builder’s Complaint and aforesaid
cooperation is a material consideration for this Agreement, and Builder’s
failure to dismiss the Builder’s Complaint or provide such cooperation shall
constitute a material breach, and shall render this Agreement null and
void.  The parties acknowledge that while the Builder’s Complaint can be
dismissed without prejudice by filing a Notice of Dismissal, sealing or
redaction is discretionary with the court.  The Parties agree that the court’s
refusal to grant such sealing or redaction shall not render this



2

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

Agreement null and void.

 

4.Owner’s Release.  Owner, on behalf of itself and the Owner Parties, does each
hereby fully and forever release, remise, and forever discharge Builder and the
Builder Parties of and from any and all actions, claims, causes of action,
suits, debts, liabilities, dues, accounts, demands, obligations, costs,
expenses, losses, damages, and indemnities of every kind or nature whatsoever,
whether known or unknown, suspected or unsuspected, contingent or fixed, direct
or indirect, which Owner or any of the Owner Parties has as of the date hereof,
whether based on contract, tort, statutory, or other legal or equitable theory
of recovery in connection with or arising out of the VCA and the Disputes.

 

5.Change to VCA Contract Price.  The Contract Price for the ATB Unit shall be
increased as set forth below, such increase to include the costs of all Change
Orders listed as included in Exhibit A.  Such increase shall not include those
Change Orders expressly noted in Exhibit A as being not included, which are to
be paid in accordance with their terms and in the manner described in the
VCA.  The change to the Contract Price is to be allocated between the Tug and
the Barge as follows:

 

For the Tug:$[*]

For the Barge:$[*]

Total:$[*]

 

6.Completion Bonus.  Owner shall pay Builder an additional sum of [*] for the
completion of the ATB Unit, payable on the date set forth below without regard
to the actual date of delivery of the ATB Unit.  The Completion Bonus is to be
allocated [*] to the Tug and [*] to the Barge.  Paragraph 5 of Change Order 812
is deleted as moot.

 

7.Payments.  Notwithstanding the payment schedule for the VCA as set out in
Exhibit Q to the VCA, Owner shall pay to Builder the sums identified in Sections
5 and 6 as follows:

 

For the Tug

For the Barge

Total

Payment Due On or Before

[*]

[*]

[*]

December 23,2016

[*]

[*]

[*]

January 6, 2017

[*]

[*]

[*]

February 3, 2017

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

All such payments shall be paid without set off, counterclaim, offset or other
adjustment of any kind by wire transfer to:



3

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

 



8.Delivery Date.  Exhibit A to the VCA shall be deemed amended to show a
Delivery Date for both the Tug and the Barge of [*], which Delivery Date may be
subject to further modification as set forth in the VCA.  The foregoing
amendment of the Delivery Date of [*] takes into account: (i) all previously
executed Change Orders for which the Delivery Date was extended; and (ii) all
Outstanding Change Orders (as defined below) for which the Delivery Date is to
be extended.  The parties shall continue to work diligently to accomplish
Delivery of the ATB Unit by the Delivery Date, as the Delivery Date may be
subsequently modified under the terms of the VCA.  Builder agrees that it will
not seek to extend the Delivery Date for minor incidental disruptions of less
than a day, regardless of cause, events of Force Majeure excepted.

 

9.Liquidated Damages.  Notwithstanding any provisions of Article 8 of the VCA to
the contrary, liquidated damages shall not begin to accrue or escalate in amount
unless and until Builder shall deliver the ATB Unit later than [*] after the
Delivery Date as set forth in Section 8 hereof, as such Delivery Date may be
subsequently modified under the terms of the VCA.  Liquidated damages, if any,
shall begin to accrue and escalate at the rates specified in Articles 8.1
through 8.7 of the VCA on and not before the [*] day after the Delivery Date as
set forth in Section 8 hereof, as such Delivery Date may be subsequently
modified under the terms of the VCA (such [*] day, the “LD Start Date”).  For
the purposes of computing Liquidated Damages only, the LD Start Date shall be
substituted for the term “Delivery Date” in VCA Articles 8.1 through 8.6

 

10.Force Majeure.  

 

a.Article 7.2 of the VCA shall be clarified as follows:  Notwithstanding any
language in the VCA to the contrary, delays caused by weather conditions shall
be Force Majeure when the weather conditions prevent Builder from carrying out
the Work, but only to the extent that the weather conditions prevent the Builder
from carrying out the Work.  Force Majeure delays may be credited by the hours
of impact suffered by Builder, with each partial hour of impact credited as a
full hour.  

 

b.Notwithstanding any provision of the VCA to the contrary, in the event of an
incident claimed by Builder to constitute Force Majeure, Builder’s
representative shall notify Owner’s representative at the shipyard of such claim
of Force Majeure on the day claimed to be lost due to Force Majeure and the
on-site representatives shall consult that day or the following day.  If the
on-site representatives agree that the event was or was not Force Majeure, they
shall document such agreement by email or otherwise in writing, and such
agreement shall be conclusive and binding and when they agree the event was
Force Majeure, the Delivery Date shall be extended by the amount of time equal
to the duration of the event.  If the on-site representatives do not agree that
the event was Force Majeure, then the on-site representatives shall refer the
issue to duly authorized officers of the Parties for decision.  If the duly



4

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

authorized officers do not reach agreement within a day, the Parties shall refer
such disputes to resolution under Articles 25.3 to 25.5 of the VCA,
notwithstanding the dollar limits otherwise set forth therein.

 

11.Further Litigation.  In the event of any further litigation between the
Parties arising with regard to the Builder’s Claims or the Builder’s Complaint
in which each Party brings a claim against the other, as between the Parties
Builder shall be deemed to be the Plaintiff-party to the extent permitted by the
court.

 

12.Credit Change Orders.  Owner hereby waives any and all rights to credits
against the Contract Price for the Change Orders identified in Exhibit B to this
Agreement.

 

13.Pending Change Orders.  All Change Orders previously executed by the parties
remain in full force and effect according to their terms except as expressly set
forth herein.  Included in Exhibit A is a list of all outstanding Change Orders
which have been proposed but not yet executed (“Outstanding Change
Orders”).  All of such Outstanding Change Orders are hereby mutually agreed,
with the time for such Change Orders included in the additional time granted by
Section 8 of this Agreement and the cost for which to be paid as set forth in
Section 5 of this Agreement.

 

14.Additional Change Orders.  From the date of this Agreement onward, the
Parties shall endeavor to minimize their initiation of Change Orders to fullest
extent practicable.  To expedite the resolution of Change Order issues,
notwithstanding any provisions in the VCA to the contrary, the Parties agree to
the following changes to the Change Order procedure as set out in Article 9 to
the VCA.  

 

a.Prior to initiating a Change Order, the on-site representatives of the Parties
shall meet to discuss the necessity for any Change Order, possible alternatives
to a Change Order, and the impact of a Change Order on the Contract Price and
the Delivery Date.

 

b.In the event of any dispute regarding the necessity for a Change Order, or the
change in Contract Price or Delivery Date, the Parties shall attempt to
conclusively resolve such dispute within 5 days, failing which the Parties shall
refer the issue to resolution pursuant to Articles 25.3 through 25.5 of the VCA
notwithstanding the dollar limits otherwise set forth therein.

 

15.Owner Information.  As the Work proceeds to completion, Builder will require
additional information concerning Owner Furnished Items, Owner’s plans for
integration and commissioning of Owner Furnished Items, and other information
(collectively, “Owner Information”) to be timely provided to Builder.  Builder
has an obligation to timely advise Owner of the dates by which Builder requires
specific items of Owner Information to avoid delays to the critical path of
completion of the ATB Unit; and Owner has an obligation to timely provide Owner



5

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

Information to avoid delays to the critical path of completion of the ATB
Unit.  Any disputed delays in the critical path advised by Builder to Owner that
directly result from Owner’s failure to timely provide Owner Information shall
be handled in accordance with Articles 25.3 through 25.5 of the VCA
notwithstanding the dollar limits otherwise set forth therein.

 

16.Class and Regulatory Approvals.  Final approval of vessel drawings required
for regulatory or classification society approval of the ATB Unit will require
cooperation between the Parties with regard to responses to Classification
Society enquiries and for approval of installation work by the classification
society surveyors or regulatory authorities.  The Parties agree to cooperate in
providing responses to the classification society technical issues and the
facilitation of surveys by classification society surveyors and regulatory
officials, in accordance with reasonable shipbuilding practice.  The status of
drawings reviewed by the classification society as of December 15, 2016 is set
out in Exhibit C; provided however, that the information therein regarding
responsibility for, and the status of, responses to the classification society
shall be jointly reviewed and updated by mutual agreement of the Parties at the
Planning Meeting (as defined below).  The responsibility for regulatory approval
of drawings including, but not limited to, providing responses to the regulatory
or classification society technical issues relating to Functional Design
Drawings, shall remain with Owner; and responsibility for Detail Design Drawings
including, but not limited to providing responses to the regulatory or
classification society issues relating to Detail Design Drawings and Detailed
Construction Documentation shall remain with Builder.  Builder shall not delay
construction pending receipt of regulatory approvals for a completed Functional
Design Drawing, provided that Owner gives written direction to Builder to
proceed with the Work in accordance with that drawing and any changes or
modifications required due to Builder proceeding, at the direction of Owner in
advance of regulatory approval of any such drawing shall be the responsibility
of and for the account of Owner.

 

17.Owner Furnished Items.  Builder will require the Owner Furnished Items listed
in Exhibit D to be timely provided to Builder.  Builder has an obligation to
timely advise Owner of the dates by which Builder will require specific Owner
Furnished Items; and Owner has an obligation to provide the specific Owner
Furnished Items by those dates to avoid delays to the critical path of
completion of the ATB Unit.  Any disputed delays in the critical path advised by
Builder to Owner that directly result from Owner’s failure to timely provide
Owner Furnished Items shall be handled in accordance with Articles 25.3 through
25.5 of the VCA notwithstanding the dollar limits otherwise set forth therein.

 

18.Project Schedule.  Builder and Owner shall cooperate to develop a mutually
agreed format for the Project Schedule for the Completion of the Work.  The
Parties agree to meet within four weeks of execution of this Agreement to
conduct a planning meeting (the “Planning Meeting”) in an effort to mutually
agree on  the format of the Project Schedule, which shall include, at a minimum:

 



6

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

a.remaining work items in sufficient detail to allow weekly progress
measurement;

 

b.the critical path to completion; and

 

c.critical points of interface between Owner and Builder (i.e., instances where
performance of the Builder's Work depends upon the Owner, such as the dates on
which Owner Information and Owner Furnished Items are required).

 

The Project Schedule shall also include the expected surveying and testing
schedule.  The Project Schedule format is to be agreed within two weeks of the
Planning Meeting.  In the event the Parties do not reach agreement on the
Project Schedule format, the matter shall be conclusively resolved as soon as
possible pursuant to Article 25.3 through 25.5 of the VCA notwithstanding the
dollar limits otherwise set forth therein.  Thereafter, Builder shall provide to
Owner an updated Project Schedule at least every four weeks.  

 

19.Weekly Status Meetings.  The Parties agree that their duly authorized
officers will meet (in person, by conference call, or by other mutually agreed
electronic means), not less frequently than weekly to discuss the status of the
Work and all issues related thereto, including but not limited to, the status of
the Project Schedule, any information needed by Builder, Owner, or the
classification society to advance the Work, Change Orders, integration of Owner
Furnished Items, commissioning plans, dock trials and sea trials, and any other
matters pertinent to construction and delivery of the ATB Unit.  At the end of
each such meeting but prior to its conclusion, the attendees shall develop a
mutually agreed action item list indicating the responsible Party for each such
item and the completion date for each such item.

 

20.System Tests.  Article 4.4 of the VCA is clarified as follows:  The Parties
agree that the System Tests described in Article 4.4 of the VCA shall be limited
to loading and unloading of water only and shall be conducted in waters adjacent
to Builder’s shipyard or such other convenient, mutually agreed location as may
be permitted by cognizant authorities.  Owner will not accept Delivery until
System Tests as limited above are successfully completed.  Owner shall not
withhold the $500,000 Retained Amount as defined in Article 4.4 of the
VCA.  Builder will at Builder’s cost send a team to the ATB Unit to observe the
initial sand dredging by the ATB Unit.

 

21.Builder-Owner Relationship.  Builder and Owner shall each advise and instruct
their personnel and representatives that all disputes between Builder and Owner
have been amicably resolved and that all personnel are expected to continue to
work together to complete the Work professionally and with mutual respect.

 

22.Representatives.  

 

a.The on-site representatives shall be:



7

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

 

 

(1)

For Owner:  Steve Becker, Ray Staton, Jimmy Caruthers (for the Barge), and
Christian Colletti (for the Tug); and

 

 

(2)

For Builder:  Chris Hill (for the Barge) and Greg Boudreaux (for the Tug).

 

b.The authorized officers shall be:

 

 

(1)

For Owner:  David Simonelli; and.

 

 

(2)

For Builder:  Joey D’Isernia.

 

c.A Party may supplement or change an on-site representative or authorized
officer by providing written notice to the other Party.

 

23.No Admission of Liability.  Each of the Parties understands and agrees that
this Agreement and the settlement provided for herein, are intended to
compromise disputed claims and defenses, to avoid litigation and to buy peace,
and that this Agreement and the settlement provided for herein shall not be
construed or viewed as an admission by either Party of liability or wrongdoing,
such liability being expressly denied.  Except for purposes of enforcing the
terms hereof, or in connection with disputes arising hereunder, this Agreement,
and the settlement provided for herein, shall not be admissible in any lawsuit,
arbitration, or any other judicial or administrative proceeding if offered to
show, demonstrate, evidence, or support a contention that any of the Parties
acted illegally, improperly, or in breach of law, contract, or proper conduct.

 

24.Confidentiality. As a material inducement and an indivisible part of the
consideration to be received by Owner to enter into this Agreement, the Parties
agree that it is appropriate to maintain the allegations made in the Disputes
and Builder’s Complaint, this Agreement, the terms of this Agreement, and the
settlement provided for herein (collectively, the “Information”) as confidential
from the date of this Agreement onward.  Toward that end, except as provided in
section 23 above, each Party agrees that it and its attorneys will neither
disclose nor reveal to any person or entity or directly or indirectly publish,
publicize, disseminate, or communicate to any person or entity the Information
on a going-forward basis as of the date of this Agreement, including but not
limited to a prohibition on Builder and Owner and each of their respective
personnel, agents, and attorneys posting or otherwise disclosing Information on
the Internet or any other paper or electronic media outlet (including but not
limited to news organizations websites or newspapers, email, blogs, Facebook,
MySpace, Twitter, etc.).  Notwithstanding the foregoing, the Parties may
disclose the Information to their current and future lenders as may be required
or appropriate.

 

25.Neutral Interpretation.  The Parties shall be deemed to have cooperated in
the drafting and preparation of this Agreement, and therefore any construction
to be made of this Agreement



8

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

shall not be construed against any Party.  The Parties have each been
represented by independent legal counsel in agreeing to the terms and conditions
of this Agreement, and have relied upon the advice of counsel in reviewing and
executing this Agreement.  The individuals or representatives executing this
Agreement have full capacity and authority to bind the Party for whom they have
executed this Agreement as the voluntary act of such Party.

 

26.Tax Consequences.  Each Party agrees that if it is later determined by the
Internal Revenue Service, the State of Florida, or any other taxing body that
taxes of any type should have been paid by that Party in connection with any
benefits received pursuant to this Agreement, it will be solely responsible for
paying such taxes.  Neither Builder nor Owner makes any representations or
warranties regarding the legal effect or tax consequences of this
Agreement.  Builder and Owner each further expressly acknowledge that it has
neither received nor relied upon any tax advice from the other Party or that
Party’s representatives and attorneys.

 

27.Counterparts.  This Agreement may be executed in counterparts and each
executed counterpart shall be effective as the original.  All faxed, emailed, or
electronic signatures affirming this Agreement constitute an original
signature.  

 

28.Effect of Agreement.  This Agreement is intended by the Parties to constitute
the final and complete expression of their agreement regarding the subject
matter hereof and is the complete and exclusive statement of the terms of the
Agreement.  The Parties declare and represent that no promise, inducement or
other agreement not expressly contained in this Agreement has been made
conferring any benefit upon them or upon which they have relied in any
way.  Except as modified hereby, the VCA remains in full force and effect.  This
Agreement shall be deemed to be a part of the VCA.  Therefore, notwithstanding
the mutual releases set forth above, each Party remains obligated to timely
comply with all of its respective obligations under the VCA, as amended hereby.

 

29.Scope of Agreement.  This Agreement includes the following Exhibits:

 

Exhibit A:Outstanding Change Orders

Exhibit B:Change Order Credits Waived

Exhibit C:Status of Drawings

Exhibit D:Outstanding Owner Furnished Items

 

Execution Follows:






9

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

IN WITNESS WHEREOF, the  parties hereto  have executed this Agreement effective
as of the 23rd day of December, 2016.

 

 

BUILDER:  EASTERN SHIPBUILDING GROUP, INC.

 

 

 

/s/ Brian R. D’Isernia

By:Brian R. D’Isernia

Title:Chief Executive Officer

 

 

 

 

NOTARIAL ACKNOWLEDGEMENT

 

 

STATE OF FLORIDA)

): ss:

BAY COUNTY)

 

 

On this ____ day of December, 2016, before me personally appeared Brian R.
D’Isernia to me known, who, being by me duly sworn, did depose and say that he
is the Chief Executive Officer of Eastern Shipbuilding Group, Inc. and that he
signed his name thereto pursuant to authority granted to him by the Board of
Directors of Eastern Shipbuilding Group, Inc.

 

 

 

Notary Public

 

(Notarial Stamp

and Seal)






10

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

 

OWNER:  GREAT LAKES DREDGE & DOCK COMPANY LLC

 

 

 

/s/ David E. Simonelli

By:David E. Simonelli

Title:President, Dredging Division

 

 

 

 

 

NOTARIAL ACKNOWLEDGEMENT

 

 

STATE OF ILLINOIS)

): ss:

COUNTY OF DuPAGE)

 

 

On this ____ day of December, 2016, before me personally appeared David E.
Simonelli to me known, who, being by me duly sworn, did depose and say that he
is the President, Dredging Division, of Great Lakes Dredge & Dock Company, LLC;
and that he signed his name thereto pursuant to authority granted to him by the
Board of Managers of Great Lakes Dredge & Dock Company, LLC.

 

 

 

Notary Public

 

(Notarial Stamp

and Seal)

 







11

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

Execution Version

 

 

[Exhibits Redacted]



12

 

 

